Proceeding pursuant to article 78 of the Civil Practice Act to review the determinations of the hearing referee of the Motor Vehicle Bureau and of the Commissioner of Motor Vehicles suspending petitioner’s license for 15 days based on a finding that he was guilty of gross negligence (Vehicle and Traffic Law, § 71, subd. 3, par. [e]). The proceeding has been transferred to this court (Civ. Prac. Act, § 1296). The determination to suspend petitioner’s license was made by the referee on January 4, 1957. On request for review, the Commissioner of Motor Vehicles sustained the decision of the referee on March 1, 1957. This proceeding was commenced June 7, 1957. Petitioner claims that the four-month time limitation within which to commence a proceeding pursuant to article 78 began to run on March 1, 1957. Proceeding dismissed, without costs. The determination of January 4, 1957 was the final and binding determination to be reviewed in the proceeding. (Vehicle and Traffic Law, § 71, subds. 1, 6.) This proceeding, commenced more than four months after January 4, 1957, was not timely. (Civ. Prac. Act, § 1286.) Accordingly, we do not reach the merits of the proceeding. Present — Beldock, Murphy, Ughetta and Hallinan, JJ.; Nolan, P. J., not voting.